Citation Nr: 1454994	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-13 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for right and left knee disorders.

2.  Entitlement to an initial compensable disability rating for service-connected right fifth toe arthroplasty with scar.

3.  Entitlement to an initial compensable disability rating for service-connected left fifth toe arthroplasty with scar.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1987 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Roanoke, Virginia. 

The Veteran had requested that she be scheduled for a hearing before a Veterans Law Judge of the Board.  However, in July 2012, she withdrew her request for a personal hearing.  38 C.F.R. § 20.704 (2014). 

The Veteran presently seeks to reopen a claim of service connection for right and left knee disorders, last denied in January 1995.  The Veteran did not appeal the decision, and in order for VA to review the merits of the claim, the Veteran must submit new and material evidence.  The Board is required to address this aspect of the issue despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue before the Board is as captioned above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  All records in such file have been considered by the Board in adjudicating this matter.  

The issues of an increased disability rating for residuals of right and left fifth toe arthroplasties with scar are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.
FINDINGS OF FACT

1.  By rating action dated in January 1995, the RO denied service connection for right and left knee disorders; the Veteran did not submit a timely notice of disagreement and new and material evidence was not received during the relevant appeal period.

2.  Evidence received since the January 1995 rating decision that denied service connection for right and left knee disorders relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the underlying claim.

3.  Chronic right knee disability did not have its clinical onset in service and is not otherwise related to active duty.  

3.  Chronic left knee disability did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSIONS OF LAW

1.  The unappealed January 1995 RO decision that denied service connection for right and left knee disorders is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).
 
2.  The additional evidence received since the January 1995 rating decision that denied service connection for right and left knee disorders is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Chronic right knee disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

3.  Chronic left knee disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations 
impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The Board is reopening the previously denied claim of service connection for right and left knee disorders.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In light of the foregoing, there is no need of further discussion regarding whether notice and assistance provisions regarding reopening claims were followed.  

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in February 2008 that informed her of her duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate her claim for an increased rating.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  She was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Her service treatment records, VA and private treatment records, and lay statements have been obtained.  She was provided with a VA examination in August 2011.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Reopening Right and Left Knee Disorders

Service connection will be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

A January 1995 rating decision denied the Veteran's claim of service connection for right and left knee disorders.  The RO denied the Veteran's claim as the Veteran had not appeared for a VA examination and there was insufficient evidence of record for rating purposes.

The Veteran did not timely submit a notice of disagreement within one year of the January 1995 decision.  No relevant evidence was received within the appeal period after the decision.  As such, the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); cf. 38 C.F.R. § §§ 3.104(a), 3.156(b), 3.160(d), 20.302 (2014) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  If new and material evidence is presented or secured with respect to a claim that has been disallowed VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.   Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the January 1995 rating decision, the evidence of record included the Veteran's available service treatment records, which showed intermittent treatment for right and left knee pain, as well as, diagnoses of patellofemoral pain syndrome.  However, there was no medical evidence of record of a current disability.

Following the January 1995 rating decision, in January 2008, the Veteran sought to reopen her claim, asserting that she had disability in both knees that began in January 1992.

A VA examination report dated in August 2011 shows that the Veteran experienced pain in both knees while running, squatting, bending, and ascending and descending stairs during service.  She denied any specific trauma.  She would treat her symptoms with over-the-counter medication.  X-rays of the knees were negative.  The diagnosis was subjective bilateral knee pain.  A problem associated with the diagnosis was listed as bilateral knee condition.  The examiner opined that the Veteran had a bilateral knee condition that was at least as likely as not caused by a result of active service.  The rationale for the opinion was review of the claims file, Patient Records System (CPRS), history and physical examination.

In an addendum dated in March 2012, the VA examiner explained that there was no pathology to render a diagnosis for the claimed right and left knee conditions.  The examiner also explained that the rationale as to why the bilateral knee condition was at least as likely as not caused by or result of service was based upon chronological order of events or timeline Veteran provided active service.

In light of the evidence associated with the record following the January 1995 decision, the Board finds that the newly received evidence pertains to an element of the claim that was previously found to be lacking.  In this regard, the medical evidence of record includes an impression of bilateral knee condition that was likely caused by or a result of service.  

As such, the above evidence bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for right and left knee disorders.  Therefore, the claim is reopened.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the veteran's claim on the merits.  Additionally the veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

There was an inservice diagnosis of patellofemoral pain syndrome and the Veteran has complained of knee pain that has been continuous since service.  As indicated above, in August 2011, it was reported that the Veteran had a bilateral knee condition manifested by subjective knee pain.  The VA examiner concluded that such was likely related to the Veteran's period of active service.   However, pain alone is not a disability for the purpose of VA disability compensation.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone without a diagnosed or identifiable underlying disability does not in and of itself constitute a disability for which service connection may be granted).  Accordingly, the examiner was asked to clarify the diagnosis and in an addendum, indicated that the Veteran did not exhibit pathology to warrant a diagnosis.  Testing, including x-ray studies, revealed normal findings except for pain.  There is no other evidence of record establishing a current diagnosis of knee disability.  In the absence of knee pathology, there is no basis to grant service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").   


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for right and left knee disorders is reopened; to this limited extent, the appeal of this issue is granted.

Service connection for right knee disability is denied.  

Service connection for left knee disability is denied.  


REMAND

With regard to the issue of an increased disability rating for the service-connected right and left fifth toe arthroplasties with scar, the Veteran's most recent VA examination was conducted in April 2011.  In a Statement Of Accredited Representative In Appealed Case (VA Form 646) dated in July 2012, the Veteran's representative asserted that her symptoms had increased in severity since the most recent VA examination.  In this regard, the Veteran's representative noted that there had been increased pain and symptoms leading to excessive absenteeism from work.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the present case, it has been more than four years since the Veteran was last examined for her service-connected disability.  Since she and her representative have suggested a change in her current level of disability, she should be scheduled for a new VA examination to determine the current level of severity of her service-connected right and left fifth toe arthroplasties with scar.

Finally, as this matter is being remanded for the reasons set forth above, any 
additional VA treatment records of the Veteran for her asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for her asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall afford the Veteran a VA examination to ascertain the nature and severity of her service-connected right and left fifth toe arthroplasties with scar.  The relevant evidence in the claims file shall be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings reported. 

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion as to the severity of the service-connected disabilities.
All manifestations of the Veteran's right and left fifth toe arthroplasties with scar shall be described in detail.  The examiner is asked to conduct a full clinical evaluation of the Veteran's right and left toe symptomatology, to include whether there are manifestations of a moderate, moderately severe or severe injury.

The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations must be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the right and left feet are used repeatedly over a period of time.  This determination shall also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 

The examiner shall also report all symptoms due to any scarring associated with the service-connected disabilities, to include whether any scar causes any loss of function, scar size, and whether any scar is unstable, or painful on examination.

The examiner shall also review pertinent aspects of the Veteran's medical and employment history, and comment on the effects of the service-connected right and left fifth toe arthroplasties with scar upon her ordinary activity and the effect, if any, on her current level of occupational functioning.  An opinion should be provided concerning the impact of the disability on the Veteran's ability to work, to include whether it is productive of severe economic inadaptability. 

A complete rationale for any opinion expressed shall be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

3.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).   She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


